Citation Nr: 1500723	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-46 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include asthma and pulmonary embolism.

2.  Entitlement to service connection for a visual disorder claimed as blurred vision.

3.  Entitlement to service aggravation of bilateral pes planus.

4.  Entitlement to service connection for a disorder manifested by urinary incontinence.

5.  Entitlement to service connection for uranium exposure.

6.  Entitlement to service connection for uterine fibroids.  

7.  Entitlement to service connection for claimed pancreatitis and residuals.

8.  Entitlement to service connection for a radial nerve disorder.

9.  Entitlement to service connection for a disorder manifested by hand tremors.

10.  Entitlement to a special home adaption grant 

11.  Entitlement to specially adapted housing.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from August 8, 1984 to December 20, 1984, from December 1991 to August 1992, and from November 2004 to August 2006.  

This appeal comes before the Board of Veterans' Appeals (Board) from March 2007 and March 2009 rating decisions of the RO in Chicago, Illinois.

In September 2014, the Veteran presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

This appeal was adjudicated using the electronic claims file in the Veterans Benefits Management System.  



FINDINGS OF FACT

1.  Current asthma is related to service.  

2.  Pulmonary embolism is not related to service. 

3.  A visual disorder manifested by blurred vision is not related to service.

4.  Bilateral pes planus was noted on examination, acceptance, and enrollment into service and was not aggravated by service beyond its natural progress.

5.  Nighttime incontinence is related to the service-connected psychiatric disability.

6.  The Veteran was not exposed to uranium or to ionizing radiation during service, and no current disability is related to radiation exposure.

7.  Uterine fibroids are not related to service.  

8.  The Veteran does not have pancreatitis; complaints of nausea are related to nonservice-connected disability.

9.  A radial nerve disorder is not related to service.

10.  Tremors of the hands are not related to service.

11.  The Veteran does not have a permanent and total service-connected disability that is due to the loss, or loss of use, of both lower extremities.  

12.  The Veteran's permanent and total service-connected disability is not due to the anatomical loss or loss of use of both hands, blindness in both eyes with 5/200 visual acuity or less, deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).


CONCLUSIONS OF LAW

1.  Asthma was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  Pulmonary embolism was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  A visual disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  Pre-existing bilateral flat feet were not aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2014).

5.  Nighttime incontinence is proximately due to or a result of the service-connected psychiatric disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).

6.  The claim of entitlement to service connection for radiation exposure lacks legal merit.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

7.  Uterine fibroids were not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

8.  The basic criteria for service connection for pancreatitis and residuals are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.317 (2014). 

9.  A radial nerve disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

10.  Tremors of the hands were not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

11.  The claim of entitlement to specially adapted housing lacks legal merit.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.809 (2014).

12.  The claim of entitlement to a special home adaptation grant lacks legal merit.  38 U.S.C.A. § 2101(a) (West 2014); 38 C.F.R. § 3.809a (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection-Respiratory Disorder

The Veteran seeks service connection for a respiratory disorder, specifically claimed as asthma due to ionizing radiation exposure in 2004-2006 (see claim October 30, 2006).  

Service treatment records reveal a diagnosis of asthma in service and a line of duty investigation on July 11, 2006 which found that asthma was incurred in the line of duty during active duty service.  

The Board acknowledges the finding of a VA examiner in February 2007 that any respiratory difficulties noted in service had since resolved.  However, a review of the record reveals a current diagnosis of asthma and current prescription of inhalers to treat asthma symptoms (see September 19, 2008 Women's Health Clinic Note).

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

As there is a diagnosis of asthma during the period of the claim, and as competent evidence links asthma to the Veteran's service, the Board finds that service connection for asthma is warranted.  

The Veteran has also asserted that pulmonary embolism is related to service.  However, service treatment records do not reveal any complaint or treatment for pulmonary embolism in service.  The first treatment and notation of this condition comes in 2007.  

Pulmonary embolism is not a chronic disease listed under 38 C.F.R. § 3.309(a), and therefore, there is no presumption of service connection.  

Service treatment records reveal no complaint of or treatment for pulmonary embolism.  When examined for service separation in July 2006, the Veteran's lungs were clinically normal.  While the Veteran engaged in combat with the enemy during service, she has not associated with incurrence of pulmonary embolism with combat service.  

There is no medical opinion that purports to relate pulmonary embolism to service.  A March 5, 2007 CT scan indicates that possible etiologies for the condition include cardiogenic pulmonary edema, ARDS (adult/acute respiratory distress syndrome), and pneumonia.  A CT scan of March 9, 2007 was interpreted to show ground-glass opacities of the lungs consistent with ARDS.  Service connection is not in effect for any of these conditions.  

Moreover, there does not appear to be any association with any of these conditions and the service-connected asthma.  ARDS (also called "shock lung") is a condition associated with trauma.  It is defined as fulminant pulmonary interstitial and alveolar edema, usually developing within a few days after an initiating trauma.  It is thought to result from alveolar injury that has led to increased capillary permeability.  Dorland's Illustrated Medical Dictionary 1846 (31st ed. 2007).

There is no medical opinion purporting to relate pulmonary embolism to service or to any service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of pulmonary embolism falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board finds that a preponderance of the evidence is against a relationship between the post-service pulmonary embolism and service, and that service connection for pulmonary embolism is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection-Visual Disorder

The Veteran seeks service connection for blurred vision of both eyes, which she asserts is related to service.  

The Board notes initially that, in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including presbyopia, even if visual acuity decreased in service, as refractive error of the eyes is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1 MR, Part VI, Subchapter II, para. 11.07.  Therefore, a decrease in visual acuity is not a compensable disability.  

The Veteran's principal complaint regarding this claim is blurred vision.  At the hearing, she testified, "I've not always had blurred vision-until coming home during Afghanistan."  The Veteran described her symptoms as little specs in the eyes that won't go away.  On the VA Form 9, the Veteran asserted that her eye condition was due to constant exposure to sand and sand storms during her service.  

Service treatment records reveal no complaint or treatment regarding blurred vision during the Veteran's service.  At service separation in July 2006, the Veteran reported no history of eye trouble and no current eye trouble.  On examination, the only eye abnormality noted was decreased visual acuity.  

While the Veteran engaged in combat with the enemy during service, and her assertions as to experiencing blurred vision during service are accepted as true, she is not competent to relate those symptoms to a current disability or to distinguish the symptoms of blurred vision from her acknowledged decreased visual acuity.  

After service, the Veteran's complaints were evaluated by VA in February 2009.  The diagnoses included dry eye syndrome with keratopathy and a history of blurred vision secondary to dry eye syndrome vs. stress vs. other.  

There is no medical opinion that purports to relate any of the diagnoses suggested by the February 2009 examiner to service.  While the notation of stress indicates a possible association with the Veteran's psychiatric disability, this is an inconclusive or rule-out diagnosis, and is not probative of a relationship between the blurred vision and the service-connected psychiatric disability.  

As there is no competent and conclusive evidence of a nexus between the Veteran's symptoms of blurred vision and service, the Board concludes that service connection for the claimed impaired vision is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).

Service Aggravation-Bilateral Pes Planus

The Veteran is seeking compensation for service aggravation of her bilateral flat feet, which she contends were worsened in service beyond the natural progress of the disease.  

The Veteran does not contend that her bilateral flat feet were incurred in service.  She has testified that she has always had flat feet.  On the notice of disagreement, the Veteran wrote that her flat foot condition was accepted when she joined the military, and "I believe that my footwear, the marching, and rigorous activity caused pain in my flat feet adding to my condition of bunions."

The service treatment records reveal that, when examined, accepted, and enrolled for service on December 20, 1983, the Veteran was found to have pes planus to a moderate degree.  Therefore, as to pes planus (flat feet), the Veteran was not in sound condition at entry into service.  The presumption of soundness does not attach.  Moreover, as the Veteran is deemed to have pre-existing pes planus, service connection for pes planus is not available.  The only benefit that can possibly be granted is service aggravation of pes planus.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b).  The occurrence of symptoms in the absence of an increase in the underlying severity does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

The Board notes that service connection has been granted for bilateral hallux valgus, Morton's disease, and bunions.  Accordingly, to the extent that these conditions represent a worsening of the Veteran's pes planus during service, service connection has already been granted and there is no additional benefit to be awarded.  

Service treatment records reveal that the Veteran complained of foot pain during service and was noted to have flat feet.  A report of medical history in February 1994 notes foot trouble; however, a corresponding examination reveals that this was due to an ingrown toenail in the right big toe with inflammation around it.  

On a report of medical history in March 1995, the Veteran reported that her right foot sometimes hurts when she wears tight shoes.  However, a corresponding medical examination reveals clinically normal feet.  The Veteran complained of unspecified foot trouble in a September 2001 report of medical history.  On examination in September 2004, the Veteran's feet were noted as abnormal for reasons unspecified.  A report of medical history in March 2005 describes the Veteran's foot trouble as bunions and corns.  A corresponding medical examination was clinically normal.  

Reports of medical history in March 1987, July 1990, and July 1991 reveal the Veteran's account of no history of foot trouble and no current foot trouble.  Medical examinations in March 1987, July 1990, July 1991, and August 1991 were clinically normal.

The report of medical history at service separation in July 2006 describes the Veteran's foot trouble as bunions due to wearing boots.  A corresponding medical examination reveals clinically normal findings for the feet.  

The Board acknowledges that a physical profile of L-3 was assigned in October 2005, which can be compared to a profile of L-2 at service entry.  However, as already discussed the Veteran incurred several foot disabilities during service which are separately service connected.  The rating of L-3 is inclusive of all lower extremity disabilities.  It is not probative evidence regarding a worsening of pes planus.  

Based on a comparison between the examination at entry into service and the examination at service separation, and considering the intervening examinations, the Board finds that, despite the acknowledged occurrence of foot symptoms during service and in conjunction with combat service, there was no worsening of the Veteran's moderate pes planus during service.  The occurrence of other foot disabilities during service has been separately service connected.  

As there is no worsening of the Veteran's pes planus during service, the presumption of aggravation does not attach.  The Veteran bears the burden of establishing aggravation, i.e., a permanent worsening that is beyond the natural progress of the disease.  

A VA examination in March 2007 reveals that the Veteran's flat feet were asymptomatic.  The examiner noted that, whether this condition was aggravated/worsened by military service is subject to debate; however, this appears to be a reference to the other conditions diagnosed, and whether they represent an aggravation of pes planus.  The other conditions diagnosed were hallux valgus, Morton's disease, pronation of the feet, and metatarsalgia (pain).  

As noted above, service connection has been established for bilateral hallux valgus, Morton's disease, and bunions.  Moreover, the examiner's finding that the Veteran's flat feet were asymptomatic is highly probative evidence that the specific condition at issue (pes planus) was not aggravated by service.  

When asked to describe the aggravation of her pes planus, the Veteran testified that "walking is a problem."  The Board finds that this description, even if accepted as true and accurate, does not meet the burden of establishing aggravation or permanent worsening of her pes planus that is beyond the natural progress of the disease.  

As such, the Board concludes that service connection for aggravation of pes planus is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56 (1990).

Service Connection-Urinary Incontinence

The Veteran is seeking service connection for urinary incontinence, adjudicated by the RO as neurogenic bladder, which the Veteran contends is related to service.  

There is no specific diagnosis of neurogenic bladder of record.  However, the Veteran has been diagnosed with nighttime incontinence (see February 26, 2007 VA Women's Health Clinic Note).  Moreover, this diagnosis was linked by the VA examiner to the Veteran's service-connected psychiatric disability.  As such, the Board finds that the evidence in favor of service connection for nighttime incontinence has attained relative equipoise with the evidence against.  With resolution of all reasonable doubt in favor of the claim, the Board finds that service connection for nighttime incontinence associated with the service-connected psychiatric disability is warranted.  

Service Connection-Uranium Exposure

The Veteran asserts that she was exposed to uranium in Afghanistan.  This claim was raised, adjudicated, and appealed as a distinct issue apart from any claimed residuals.  Therefore, the Board will first address the separately raised issue, and will then address the Veteran's contentions that other claimed disabilities are related to the claimed uranium exposure.  

Any service connection claim requires not only an injury or disease in service, but also requires a current disability that is associated with the injury or disease in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The claim of entitlement to service connection for uranium exposure by its very nature does not identify or imply a current disability.  Exposure to uranium is not a disability.  As established by the United States Court of Appeals for Veterans' Claims (Veterans Court), the definition of disability comports with the everyday understanding, which is an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Accordingly, the Board concludes as a matter of law that service connection for "uranium exposure" is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  

The Veteran has also asserted that some of the other claims raised in this appeal are related to uranium exposure.  However, the Board finds that the evidence regarding actual exposure to uranium during service does not rise above the level of speculation.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (see 38 C.F.R. § 3.159(a)(2)).  

Lay evidence regarding exposure to radiation can in some circumstances be competent evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (finding that evidence linking non-ionizing microwave-type radiation emitted from naval radar equipment, which was tested and subjected to peer review, which was accompanied by articles taken from apparently reputable publications, and which demonstrated that the theory was being considered and debated in the relevant scientific community, taken together with evidence that radiation exposure in conjunction with radar operation was highly likely the cause of appellant's carcinomas, was adequate to meet the threshold test of plausibility).  

However, in this case, the Veteran has not submitted the type of supporting evidence contemplated in Rucker.  The Veteran has not demonstrated that she possesses the training, experience, or knowledge to identify uranium in any form, or that she possesses the training, experience, or knowledge to distinguish harmful forms of uranium from nonharmful forms of uranium, or to distinguish harmful methods of contact from nonharmful methods of contact (i.e., whether mere proximity to a form of uranium, such as depleted uranium, is harmful, or whether physical contact or ingestion is required to produce harm).  Moreover, she has not described the date, location, or circumstances of her asserted exposure to uranium, with the exception of noting that it was in Afghanistan.  On a post-deployment questionnaire completed in June 2006, she simply checked the box indicated "yes" to whether she was exposed to "Depleted Uranium."  Although the questionnaire included a prompt to "explain" this exposure, she provided no explanation.  

While the Veteran may be competent to describe her exposure to munitions in general, or to specific munitions, she has not done so.  While the Veteran may be competent to describe information related to her by other individuals who had knowledge of the uranium content of specific munitions, she has not done so.  Moreover, her assertion that she was exposed to depleted uranium in service is not competent evidence with respect to relating any current disability to such exposure.  

The Veteran has also asserted that she was exposed to ionizing radiation (see October 2006 VA Form 21-526).  However, she has not been consistent in this account (see June 2006 post-deployment questionnaire on which she indicated that she had not been exposed to ionizing radiation).  Moreover, she has not provided adequate details of such exposure, such as the time, location, and circumstances of such exposure.

A 'radiation-exposed veteran' is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty, participated in a radiation-risk activity.  The term 'radiation risk activity' has a specific meaning.  It means (1) onsite participation in a test involving the atmospheric detonation of a nuclear device; (2) participation in the postwar occupation of Hiroshima or Nagasaki, Japan during the period August 1945 to July 1946; (3) internment as a prisoner of war in Japan or service on active duty in Japan immediately following such internment immediately after World War II that resulted in an opportunity for exposure to ionizing radiation comparable to that of United States occupation forces in Hiroshima or Nagasaki during the period August 1945 to July 1946; (4) service in which the service member was, as part of his or her duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, under certain conditions; service before January 1, 1974, on Amchitka Island, Alaska, or during such period the veteran was exposed to ionizing radiation related to underground nuclear tests; or, (5) service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under the Energy Employees Occupational Illness Compensation Program. 38 C.F.R. § 3.309(d)(3)(i)(D).  

The Veteran does not contend that she participated in any of the activities specified as radiation risk activities.  Moreover, service treatment records do not show that a DD Form 1141 Record of Occupational Exposure to Ionizing Radiation was ever created for the Veteran.  Indeed, there is no suggestion in the service records that the Veteran had ionizing radiation exposure, as defined under VA law, during service, notwithstanding her inconsistent assertions.  

Accordingly, the Board finds that there is no competent evidence establishing that the Veteran was, in fact, exposed to ionizing radiation in service, and she does not allege, nor does the evidence reflect that she participated in a radiation risk activity as defined by 38 C.F.R. § 3.309(d).  

Service Connection-Uterine Fibroids

The Veteran is seeking service connection for uterine fibroids, which she asserts are related to service.  

The evidence clearly shows that the Veteran has been diagnosed with uterine fibroids (see pelvic ultrasound April 2008).  However, service treatment records do not reveal any complaint of or treatment for uterine fibroids during service.  The initial diagnosis came after service, and there is no medical opinion linking the diagnosis with any in-service injury or disease.  Uterine fibroids are not among the chronic diseases listed under 38 C.F.R. § 3.309(a), and therefore, there is no presumption of service connection.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435 (2011), establishing the etiology of uterine fibroids falls outside the realm of common knowledge of a lay person.  See Jandreau v, 492 F.3d at 1377.

As the evidence establishes a post-service onset of uterine fibroids which are not etiologically related to service, the Board finds that service connection for uterine fibroids is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


Service Connection-Pancreatitis 

The Veteran is seeking service connection for pancreatitis and residuals, to include nausea, which she asserts are related to service.  

The Board finds that there is no confirmed diagnosis of pancreatitis in this case, and that complaints of nausea have not been related by competent evidence to service or to any service-connected disability.  

The Board certainly acknowledges that a diagnosis of pancreatitis has been discussed in the clinical evidence and has been suspected by the Veteran's treating clinicians.  However, a preponderance of the evidence is against such a diagnosis.  

A February 26, 2007 VA Women's Health Clinic Note reveals the Veteran's complaints of persistent nausea.  The examiner advised her to speak with her psychiatric treatment providers regarding a possible relationship to medications.  A CT scan on March 1, 2007 revealed an unremarkable pancreas.  A March 2, 2007 General Medicine Resident Note reveals complaints of lightheadedness and nausea.  There was a questioned diagnosis of pancreatitis ("?mild pancreatitis").  The examiner noted that it was unclear whether this was related to an SSRI (selective serotonin reuptake inhibitor).  A March 9, 2007 pelvic CT scan revealed no abnormalities of the pancreas.  A March 17, 2007 record of telephone contact with the Veteran notes a "history of chronic pancreatitis."  However, a March 28, 2007 CT scan again did not reveal pancreatitis, but did indicate an enlarged uterus with multiple fibroids.  A March 27, 2007 private discharge summary reveals an assessment of abdominal pain secondary to pancreatitis vs. fibroids.  

An April 7, 2008 treatment note again includes a questioned diagnosis of pancreatitis (ABD Pain/Pancreatitis(?)).  An October 9, 2008 Women's Health Clinic Note observes that the Veteran was hospitalized for abdominal pain with a "suspect" pancreatitis, which was subsequently diagnosed as pulmonary Embolism.

A November 14, 2008 history and physical note indicates that the examiner was unsure about the diagnosis of pancreatitis.  An October 2008 endocrinology note also includes a questioned diagnosis of pancreatitis.  

A March 2007 note from David Shen, M.D. notes that the Veteran recovered from an episode of pancreatitis at the VA.  However, Dr. Shen did not profess first-hand knowledge of the Veteran's treatment for or diagnosis of pancreatitis, and the VA records do not show a conclusive diagnosis of pancreatitis.  

While the Board acknowledges that the record is replete with references to pancreatitis, a comprehensive review of the evidence reveals that the references fall into one of two categories.  Either they are historical references, carried forward from past treatment notes without concurrent evaluation, or they are questioned diagnoses.  Significantly, clinical testing and imaging for pancreatitis have consistently been negative.  The questioned diagnoses are inherently inconclusive.  Moreover, the purely historical references carry little probative weight as they are not accompanied by diagnostic testing.  The Board attaches greatest weight to the clinical testing and imaging results, which are negative for pancreatitis.  Accordingly, a preponderance of the evidence is against a diagnosis of pancreatitis at any time pertinent to this appeal.  

In acknowledgement of the repeatedly recorded suspicion of pancreatitis, the Board also finds that the evidence does not relate such diagnosis to service.  The service treatment records reveal no complaint of or treatment for pancreatitis during service.  Moreover, there is no medical opinion relating pancreatitis, to the extent it has existed, to the Veteran's service.  The Veteran's lay assertions linking pancreatitis to service are not competent evidence as establishing the etiology of pancreatitis is not capable of lay observation, but requires medical knowledge and training.  

To the extent the complaint of nausea may be attributable medications prescribed to treat the Veteran's psychiatric disability, and thus warrant a separate rating, there is no confirmed evidence in this regard.  The February 2007 reference to a possible relationship to an anti-depressant medication was speculative and not conclusive.  
The Board has considered the applicability of provisions governing compensation for certain disabilities occurring in Persian Gulf veterans.  While the Veteran's complaints of nausea are the type of symptom contemplated under 38 C.F.R. § 3.317 as a functional gastrointestinal disorder, in this case, there is affirmative evidence relating these symptoms to diagnosed nonservice-connected conditions.  The evidence indicates a link between the complaints of nausea and the Veteran's pulmonary embolism and uterine fibroids.  Therefore, the Veteran's nausea does not constitute a qualifying undiagnosed illness or medically unexplained chronic multisymptom illness within the meaning of those provisions.  

For the reasons discussed, the Board concludes that a preponderance of the evidence is against service connection for the claimed pancreatitis, is against assignment of any separate rating for nausea, and is against service connection for nausea as a qualifying undiagnosed illness or medically unexplained chronic multisymptom illness.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56 (1990).

Service Connection-Radial Nerve Disorder

The Veteran is seeking service connection for impairment of the radial nerve, which she asserts is related to service.  

The Board acknowledges that the record substantiates upper extremity nerve impairment due to cervical spine disc impingement and due to residuals of a stroke.  An MRI of the cervical spine on April 5, 2008 reveals a large right-sided disc herniation at the C6-7 level causing significant nerve root impingement.  An April 6, 2008 consult at South Suburban Hospital reveals that the most likely cause of weakness in the right arm was the right C6-7 disc herniation.  The Veteran underwent cervical fusion surgery in April 2008.  A September 23, 2008 report of Cyrus Akrami, M.D., reveals that the Veteran suffered a stroke and had right radial nerve damage in 2007.  

Service treatment records reveal no treatment for or complaint of cervical spine symptoms, radial nerve symptoms, or a stroke.  Indeed, Dr. Akrami's findings clearly place the date of the stroke after service.  

While Dr. Akrami could not say for sure that the conditions noted in his report were the result of the Veteran's service, he opined that "there is a good possibility that they are related."

The Board notes that a "good possibility" is still no more than a possibility.  The Veterans Court has repeatedly and consistently rejected medical opinions raising only a possibility of medical nexus as being insufficient to establish nexus.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In essence, a medical opinion that is not conclusively stated, but asserts only the possibility of a relationship, does not establish the requisite criterion for service connection-that the relationship is at least as likely as not.  The word "possibility" only establishes that the likelihood is greater than zero.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435 (2011), establishing the etiology of a peripheral nerve disorder falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377.

Based on the post-service incurrence of the Veteran's cervical spine disorder, stroke, and related neurological impairment of the upper extremities, and the lack of any association between these disorders and service, or a service-connected disability, the Board finds that service connection for a radial nerve disorder is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Service Connection for Tremors

The Veteran is seeking service connection for tremors, which she asserts are related to service.  

An April 5, 2008 South Suburban Hospital treatment report indicates treatment for left-sided tremors.  However, an MRI of the brain was unremarkable.  

An October 22, 2008 VA neurological Clinic Note reveals the Veteran's complaint of a persistent tremor in her hands.  The examiner noted that, as noted on previous visits, the Veteran's hand tremors were inconsistently present, and the examiner did not observe any muscle twitching of the hand muscles at that visit.  

Service treatment records reveal no complaint of or treatment for tremors.  The first reference to tremors comes after service.  There is also no medical opinion that purports to relate current tremors to service or to any service-connected disability.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435 (2011), establishing the etiology of hand tremors falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377.

The Board has considered the applicability of provisions governing compensation for certain disabilities occurring in Persian Gulf veterans.  While the Veteran's tremors are the type of symptom contemplated under 38 C.F.R. § 3.317 as a neurological signs and symptoms, in this case, there is no confirmation that the condition exists as a disability, undiagnosed or otherwise.  The evidence regarding the existence of tremors as a clinical findings is inconclusive.  Therefore, the Veteran's tremors do not constitute a qualifying undiagnosed illness or medically unexplained chronic multisymptom illness within the meaning of those provisions.  

Based on the post-service initial report of tremors, the lack of clinical confirmation of tremors, and the lack of any association between tremors and service, or a service-connected disability, the Board finds that service connection for tremors is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Specially Adapted Housing and Home Adaptation Grant

Specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

If entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he/she has compensation based on permanent and total service-connected disability that: includes the anatomical loss or loss of use of both hands, or is due to blindness in both eyes with 5/200 visual acuity or less, or deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a(b).  The assistance referred to in this section will not be available to any veteran more than once.  38 C.F.R. § 3.809a(a).

The Veteran is in receipt of a permanent and total rating based on service-connected disabilities; a 100 percent rating has been in effect for PTSD since August 18, 2006; however, there is no indication that the Veteran's PTSD contributes to her need for a wheelchair.  The disabilities arguably contributing to her impairment of locomotion such as to require the aid of braces, crutches, canes, or a wheelchair, include the Veteran's service-connected lumbar disability, which is rated at 20 percent since July 27, 2009, and 10 percent prior to July 27, 2009, her bilateral foot disability, which is rated at 10 percent, and her left lower extremity radiculopathy, which is rated at 10 percent.  Other service-connected disabilities include migraines rated at 20 percent.  

As the combined disability rating for all disabilities affecting the lower extremities is no more than 40 percent (see 38 C.F.R. § 4.25 (2014)), it cannot be said that she has a permanent and total service-connected disability that is "due to" the loss, or loss of use, of both lower extremities, notwithstanding the fact that she requires the use of a wheelchair.  38 C.F.R. § 3.809(d).  

Turning to the matter of entitlement to a grant for special home adaptations, while the Veteran has compensation based on permanent and total service-connected disability, there is no dispute of fact regarding the pertinent criteria here.  The Veteran's permanent and total service-connected disability is not due to the anatomical loss or loss of use of both hands, is not due to blindness in both eyes with 5/200 visual acuity or less, is not due to deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, is not due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, and is not due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a(b).  

In light of the lack of entitlement to the benefits sought under the law, these claims must be denied based on the lack of legal merit.  See Sabonis, 6 Vet. App. at 430.


Duties to Notify and Assist

As the Board is granting the asthma and nighttime incontinence claims, they are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The VCAA need not be considered in the claim of entitlement to service connection for radiation exposure and entitlement to specially adapted housing or a home adaptation grant because these issues are solely of statutory interpretation and/or the claims are barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

Regarding the other claims, the Veteran does not assert that there has been any deficiency in the notice provided to her in October 2006, December 2007, May 2008, January 2009, and April 2009 under the Veterans Claims Assistance Act of 2000 (VCAA) and she has not identified any prejudice resulting any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained medical examinations regarding the claimed bilateral flat feet and visual impairment.  The foot examiner's finding that the pes planus was asymptomatic obviated the need for a medical opinion regarding aggravation.  The eye examiner's finding that complaints of blurred vision were attributable to dry eye syndrome does not suggest a relationship to service.  The Board finds that no additional opinion is necessary.  To the extent the Veteran attributes dry eye syndrome to service, this amounts to a conclusory generalized lay assertion, which is unsupported by even speculative medical evidence.  The Veteran has made no specific allegations as to the inadequacy of that examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board acknowledges that a VA examination and opinion have not been obtained regarding the claimed pulmonary embolism, uterine fibroids, pancreatitis, radial nerve disorder, and tremors.  However, the Board finds that a VA examination is not necessary in order to decide these claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

The Board has found that there is no current pancreatitis, and that there are no persistent or recurrent symptoms of pancreatitis.  There is also no injury or disease in service that may be related to current complaints of nausea.  Accordingly, a VA examination is not necessary to resolve the claim.  

While there is a current pulmonary embolism, uterine fibroids, radial nerve disorder, and hand tremors, the Board has found that there is no injury or disease in service that may be related to these current disorders.  Accordingly, a VA examination is not necessary to resolve those claims.  

The Board acknowledges the discussion of Dr. Akrami in September 23, 2008 regarding the Veteran's pulmonary embolism, stroke, and had right radial nerve damage, that additional tests (EEG, MRI of the brain and neck, and additional lab tests) may show definitive reasons for these complaints; however, he also conceded that such testing may not show definitive reasons.  This amounts to an inconclusive finding regarding the need for additional testing, and does not suggest that there is a reasonable likelihood that additional evaluation and testing is necessary.  Here, the only evidence that the Veteran's pulmonary embolism, uterine fibroids, radial nerve disorder, and hand tremors are related to service are her own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted. 

When conducting a hearing, a VA hearing officer must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  During the Board hearing, the Veteran was informed of the bases for the RO's denial of her claims, and was informed of the specific evidence necessary to substantiate each claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.
ORDER

Service connection for asthma is granted.

Service connection for a pulmonary embolism is denied.

Service connection for a visual disorder is denied.

Service aggravation of bilateral flat feet is denied.

Service connection for nighttime incontinence is granted.  

Service connection for radiation exposure is denied.

Service connection for uterine fibroids is denied.  

Service connection for pancreatitis is denied.

Service connection for radial nerve disorder is denied.

Service connection for tremors is denied.

A special home adaption grant is denied.

Specially adapted housing is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


